Case 1:18-cv-10225-MLW Document 572 Filed 12/11/20 Page 1 of 1
Case 1:18-cv-10225-MLW Document570 Filed 12/11/20 Page 1 of3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

LILIAN PAHOLA CALDERON JIMENEZ,
and LUIS GORDILLO, et ai.,

Individually and on behalf of all others
similarly situated,

Plaintiffs-Petitioners,
v.
CHAD WOLF, et al.,

Defendants-Respondents.

Neem Name” Seame Nee! Neue Nee! Nome” Sue” “nee Nee Nee Same” See” See’ See’

 

No. 1:18-cv-10225-MLW

JOINT MOTION TO EXTEND DEADLINES

The parties respectfully request that the Court extend the deadlines set forth in this

Court’s November 13, 2020 Order, Dkt. No. 558, to allow additional time for Respondents to

complete their ongoing document production and for Petitioners to review those documents. The

parties accordingly request the Court extend the case deadlines, as follows:

 

Scheduling Order,
Dkt. No. 558

Proposed Deadline

 

Close of document December 15, 2020

January 1, 2021

 

 

production

Close of fact discovery January 30, 2020 March 15, 2021
Joint report concerning

settlement and summary February 28, 2021 April 30, 2021
judgment motions

 

Status conference regarding

Rule 56 motions March 2021 (Date TBD)

 

 

 

May 2021 (Date TBD)

 

 

A LrowtO and & okDetEP.

Wey, WAL

Dec. tl, ww
